706 N.W.2d 202 (2005)
People
v.
Burr.
No. 128518.
Supreme Court of Michigan.
December 8, 2005.
Application for Leave to Appeal.
SC: 128518, COA: 251329.
On order of the Court, the application for leave to appeal the February 24, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would reverse the judgment of the Court of Appeals and remand this case to the Otsego Circuit Court for resentencing.